DETAILED ACTION
	Claims 1-16 are present; claim 4 remains withdrawn.
	All objections and rejections raised in prior Office Actions are withdrawn unless restated below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 09/15/2020.  In the reply dated 09/15/2020, applicant elected a species of TrAZF1 gene or variant thereof being SEQ ID NO: 3 wherein new claim 16 does not read on the elected species.

Claim Interpretation
	Independent claims 1, 7, 9 and 11 recite a TrAZF1 gene or an ortholog gene thereof.  Koonin (Orthologs, paralogs, and evolutionary genomics, Annu. Rev. Genet. 39 (2005): 309-38) evidences that “Orthologs are genes derived from a single ancestral gene in the last common ancestor of the compared species. This short, simple definition includes two distinct, explicit statements that are important to rationalize; furthermore, it does not include other requirements that might seem natural but are not actually intrinsic to orthology. First, the requirement of a single ancestral gene is central to the concept
of orthology. . . . . Second, the definition specifies the presence of an ancestral gene in the last common ancestor of the compared species rather than in some arbitrary, more ancient ancestor.” Koonin, page 312, right column.  As such, based upon the meaning of ortholog gene as understood in the art as stated by Koonin, “an ortholog gene thereof” as recited in the claims is a naturally-occurring gene produced by 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-15 (all non-withdrawn claims) is/are rejected under 35 U.S.C. 103 as being unpatentable over Dienes et al. (Identification of a trypsin-like serine protease from Trichoderma reesei QM9414, Enz. Microbial. Technol. 40 (2007): 1087-94) further in view of Zambare et al. (STRAIN IMPROVEMENT OF ALKALINE PROTEASE FROM TRICHODERMA REESEI MTCC-3929 BY PHYSICAL AND CHEMICAL MUTAGEN, IIOAB J 1 (2010): 25-28), Landowski et al. (U.S. 2018/0215797 A1) (claiming priority EP 15180972.0 filed 08/13/2015), and Hakkinen et al. (Screening of candidate regulators for cellulase and hemicellulase production in Trichoderma reesei and identification of a factor et al. (Transformation of Trichoderma reesei with a constitutively expressed heterologous fungal chitinase gene, Enz. Microbial Technol. 24 (1999): 419-24) (previously cited).
Dienes et al. teach that Trichoderma reesei “produce a complete set of efficiently secreted cellulolytic enzymes.”  Dienes et al., page 1087, left column.  “An important consideration in production of any protein is the potential problem of proteolytic degradation [5–7]. Undesired degradation of cellulases has been observed in culture filtrates and commercial enzyme preparations from Trichoderma [8–12]. Although filamentous fungi have attracted increasing attention as host organisms for protein production, extracellular proteolytic degradation of homologous and heterologous proteins is still a major issue.  Dienes et al., page 1087, right column.  “The objective of the present work was to identify a major extracellular protease and characterize it in order to establish a possible relation to the target protein degradation. As a result a previously uncharacterized protease was identified, purified and analyzed by mass spectrometry (MS).”  Dienes et al., page 1088, left column.  The strain taught by Dienes et al. is T. reesei QM9414.  The protease taught by Dienes is an alkaline protease active at basic pH.  Dienes et al., Fig. 4.
Dienes et al. teach the production of protease as possibly problematic for the production of heterologous proteins in T. reesei.  However, Zambare et al., page 25, describe that “protease account for approximately 40% of the total enzyme sales in various industrial market sectors” and “As only few reports are available on the use of fungal proteases in detergent industry, therefore there is a growing need to exploit fungal proteases for commercial exploitation.”  Zambare et al., abstract, describe UV and NTG treatment of T. reesei to produce a strain useful for producing increased amounts of a particular alkaline protease described therein.  
As such, there is a motivation in the prior art to produce alkaline proteases from fungal sources including from T. reesei wherein a protease from a fungal source is useful for several industrial purposes.  It is noted that similar to as described by Zambare et al., the protease taught by Dienes et al. is active at basic pH.  See Dienes et al., Fig. 4.
et al., Landowski et al., abstract, teach method for production of heterologous proteins in filamentous fungal cells.  Landowsk et al., paras. [0032]-[0033] (EP 15180972.0, paras. [0027]-[0028]), teach the following:
It is herein disclosed filamentous fungal cells, such as Trichoderma fungal cells, that can be used as expression system enabling high yield production of a heterologous polypeptide, such as a mammalian polypeptide, characterized in that they have reduced or no detectable activity in one or more regulatory proteins selected from ptf1 (SEQ ID NO:1), prp1 (SEQ ID NO:2), ptf9 (SEQ ID NO:3), ptf3 (SEQ ID NO:4), ptf8 (SEQ ID NO:5), ptf5 (SEQ ID NO:6), ptf6 (SEQ ID NO:7), ptf2 (SEQ ID NO:8), ptf4 (SEQ ID NO:9), ptf10 (SEQ ID NO:10), ptf7 (SEQ ID NO:11), and prp2 (SEQ ID NO:12).
[0033]
A high expression of such regulatory proteins has been shown to correlate with a higher total protease activity, together with higher expression of certain proteases in Trichoderma cell. Thus, by reducing or eliminating the activity of such regulatory proteins in filamentous fungal cells, for example, in Trichoderma cells, that produce a heterologous polypeptide, the stability of the produced polypeptide is increased, resulting in an increased level of production of the polypeptide, and in some circumstances, improved quality of the produced polypeptide (e.g., full-length instead of degraded).
The sequence of “ptf6 (SEQ ID NO: 7)” as taught by Landowski et al. is identical to SEQ ID NO: 2 of the specification. Para. [0034] of Landowski et al. describes that SEQ ID NO: 7 of Landowski et al. is encoded by SEQ ID NO: 19 of Landowski et al. that is identical to recited SEQ ID NO: 1. See also EP 15180972.0, para. [0029].
However, Dienes et al., Zambare et al. and Landowski et al. do not directly teach overexpression of a gene identical to recited SEQ ID NO: 1 encoding SEQ ID NO: 2 of the specification, which is identical to SEQ ID NO: 7 of Landowski et al.  Again, Landowski et al. teach that SEQ ID NO: 19 of Landowski et al. that is identical to recited SEQ ID NO: 1 is a gene encoding SEQ ID NO: 2 such that recited SEQ ID NO: 1 is an appropriate gene sequence for expression the transcription factor of SEQ ID NO: 2 of the specification and SEQ ID NO: 7 of Landowski et al.
Hakkinen et al., abstract, teach that the “soft rot ascomycetal fungus Trichoderma reesei is utilized for industrial production of secreted enzymes, especially lignocellulose degrading enzymes.”  et al. teach that “Several candidate regulatory genes were identified, and shown to have an effect on cellulase and hemicellulase production when overexpressed in T. reesei [a filamentous fungus]. Furthermore, the genomic context of the CAZy genes and co-regulated candidate regulatory genes were analyzed.”  Hakkinen et al., page 2, right column.  Fig. 2 and Table 2 of Hakkinen et al. teach several identified genes encoding transcription factors and regulatory proteins placed into an overexpression construct and overexpressed in T. reesei.  In particular, Table 2 of Hakkinen et al. identify several genes encoding fungal transcription factors and regulatory proteins expressed in constructs pMH8-pMH37 that as shown in Fig. 4 of Hakkinen et al. when overexpressed in T. reesei results in increased production of several proteins/enzymes including xylanase, cellulase, cellobiohydrolase and endoglucanase.  “The genes were cloned to an expression vector [i.e. a cassette] under the A. nidulans gpdA promoter.”  Hakkinen et al. page 8, left column.  Deane et al., page 423, right column, evidences that “the gpdA promoter of A. nidulans is expressed constitutively in T. reesei.”  Hakkinen et al. teach that the described expression vector/cassette produced “overexpression construct integrated as a single copy,” wherein “integrated” indicates introduction into the genome of T. reesei.  Hakkinen et al., page 8, left column.  The strain used for transformation by Hakkinen et al. is T. reesei QM9414, the same strain taught by Dienes et al.  Hakkinen et al., page 8, left column.
That is, Hakkinen et al. teach that overexpression of certain transcription factors and regulatory factors in T. reesei can increase the secretion of at least cellulases.
As discussed, Dienes et al., Zambare et al. and Landowski et al. do not directly teach overexpression of a gene identical to recited SEQ ID NO: 1 encoding SEQ ID NO: 2 of the specification, which is identical to SEQ ID NO: 7 of Landowski et al.  However, the cited prior art teach the following:
As taught by Zambare et al. it is desirable to modify T. reesei strains to increase protease production, particularly alkaline protease.
Landowski et al. teach that the transcription factor identified as ptf6 (SEQ ID NO:7) of Landowski et al.—that is identical to SEQ ID NO: 2 and encoded by recited SEQ ID NO: 1—is associated with production of proteases in T. reesei.
Dienes et al. teach that at least an alkaline protease is produced by T. reesei 
Hakkinen et al. teach that transcription factors or regulatory proteins can be overexpressed to increase secretion of the proteins/enzymes including cellulases that are regulated by such transcription factors in T. reesei QM9414.
Zambare et al. teach that production of proteases in T. reesei is desirable as far as such protease have industrial uses, for example, in detergents.  Since Landowski et al. teach that high expression of such regulatory proteins (i.e. SEQ ID NO: 7 of Landowski et al. as discussed) has been shown to correlate with a higher total protease activity, at the time of filing the ordinarily skilled artisan would have been motivated to overexpress a gene encoding such a regulatory in T. reesei for applications where increased production of protease is desirable as taught by Zambare et al.  Hakkinen et al. directly teach that overexpression of transcription factors and regulatory proteins associated with the production of cellulases in T. reesei QM9414 can produce large increases in cellulase production.  Since high levels of expression of SEQ ID NO: 7 of Landowski et al. as encoded by recited SEQ ID NO: 1 is directly taught by Landowski et al. to “correlate with a higher total protease activity,” the ordinarily skilled artisan would have been motivated to overexpress the gene of SEQ ID NO: 1 in order to obtain the benefit of increased protease production, which is taught to be desirable by Zambare et al., since Hakkinen et al. teach that overexpression of regulatory genes associated with production of secreted enzymes by T. reesei can increase production of such secreted enzymes.  
That is, Hakkinen et al. teach overexpression of regulatory proteins to increase secretion of enzymes from T. reesei.  This teaching would have motivated the ordinarily skilled artisan to overexpress regulatory proteins associated with the production of any desired enzyme secreted by T. reesei whether a protease or a cellulase.  As instructed by Hakkinen et al., the ordinarily skilled artisan would have been motivated to utilize the techniques of Hakkinen et al. to overexpress any transcription factor or regulatory protein in T. reesei for which such overexpression is desired including by integrative transformation into the genome of T. reesei using an expression/vector cassette having a gpdA promoter of A. nidulans constitutive promoter and the gene of SEQ ID NO: 1, which encodes SEQ ID NO: 7 of Landowski et al. and SEQ ID NO: 2 of the specification as discussed.
Regarding claim 5, as discussed above, T. reesei soft rot ascomycetal fungus Trichoderma reesei is utilized for industrial production of secreted enzymes, especially lignocellulose degrading enzymes.”  T. reesei QM9414 taught by Dienes et al. and Hakkinen et al. produces cellulases without any modification wherein such production of cellulase would not be eliminated or expected to be eliminated by overexpression of a gene of SEQ ID NO: 1.
Regarding claim 6, T. reesei is well known in the art as a member of the class of Sordariomycetes.

Response to arguments
Applicant argues:

    PNG
    media_image1.png
    103
    574
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    252
    584
    media_image2.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant’s response discussed Zambare et al. but no other cited references with specificity.  Zambare et al. is cited for teaching that strains of T. reesei producing increased amounts of protease are known to be desirable in the art for application to the production of industrial enzymes, although such protease production may be undesirable for other applications as taught by Dienes et al. and Landowski et al.  Landowski et al., para. [0033], explicitly teach that “A high expression of such regulatory proteins has been shown to correlate with a higher total protease activity” wherein Landowski et al. explicitly states that one such regulatory protein is recited SEQ ID NO: 2 (SEQ ID NO: 7 of Landowski et al.) as encoded by the gene sequence of recited SEQ ID NO: 1 (SEQ ID NO: 19 of Landowski et al.). That is, Landowski et al. expressly teaches that high expression of the gene of recited SEQ ID NO: 1 increased protease activity wherein Hakkinen et al. demonstrate that it is well established in the art to overexpress appropriate regulatory/genes proteins from an expression cassette incorporated into the genome of T. reesei to increase protein production.  As such, “Since Landowski et al. teach that high expression of such regulatory proteins (i.e. SEQ ID NO: 7 of Landowski et al. as discussed) has been shown to correlate with a higher total protease activity, at the time of filing the ordinarily skilled artisan would have been motivated to overexpress a gene encoding such a regulatory in T. reesei for applications where increased production of protease is desirable as taught by Zambare et al.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141.  The examiner can normally be reached on Mon-Fri 9:00a-5:30p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD M EPSTEIN/Examiner, Art Unit 1652

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652